Citation Nr: 1603390	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

2. Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for ischemic heart disease and diabetes mellitus type II. 

In September 2014, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1. The evidence of record shows that the Veteran served in the inland waterways of Vietnam. 

2. The Veteran's ischemic heart disease is presumed to be due to exposure to herbicides in service.

3. The Veteran's diabetes mellitus type II is presumed to be due to exposure to herbicides in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease are met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for diabetes mellitus type II are met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 

As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist in this matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases such as coronary artery disease and diabetes mellitus become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).
 
A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id. at 1193-97; see also Gray v. Mcdonald, No. 13-3339, 2015 WL 1801450 (Vet. App. Apr. 23, 2015).  

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his diabetes mellitus type II and ischemic heart condition were caused by his in-service exposure to Agent Orange.  See August 2011 Form 21-526 Veteran's Application for Compensation and/or Pension. 

Turning to the evidence of record, the Veteran has current diagnoses of both diabetes mellitus type II and coronary artery disease as evidenced by Kaiser private medical treatment records submitted September 2014.  The Board notes that diabetes type II is explicitly listed under 38 C.F.R. § 3.309(e).  Furthermore under 38 C.F.R. § 3.309(e), coronary artery disease is listed as a type of ischemic heart disease.  As the Veteran clearly has current diagnoses eligible for the service connection presumption, the issue is whether the Veteran was exposed to Agent Orange during service. 
 
A review of the Veteran's military personnel records indicate that he served on the USS Preble during the period of December 10, 1972 to December 29, 1972 and from January 13, 1973 to February 1, 1973.  His service personnel records show that he served in a combat zone during the aforementioned periods and that he was authorized to wear the combat action ribbon.  On several occasions, the Veteran testified that he served close to the Demilitarized Zone (DMZ) in Korea.  See September 2014 hearing transcript.  The Veteran also submitted a lay statement from Mr. G.E.J.  indicating that he served with the Veteran near the DMZ.  Notably, an August 2013 Defense Personnel Records Information Retrieval System (DPRIS) response also indicates that USS Preble conducted a period of operations as AAW picket destroyer and conducted Naval Gunfire Support (NGFS) operations in support of allied forces in the vicinity of the DMZ from November 27, 1972 to December 29, 1972.  However, while the Board finds the Veteran's statements credible, his service near the DMZ does not entitle him to a presumption of herbicide exposure because he did not serve between April 1, 1968 and August 31, 1971 as required by 38 C.F.R. § 3.307 (a)(6)(iv).  

The Veteran further asserts that "[The USS Preble] . . . operat[ed] off Cua Viet River and Hon Goi Island."  See July 2012 Notice of Disagreement.  The August 2013 DPRIS response also reveals that the USS Preble operated off the mouth of the Cua Viet River from December 27 through December 29, 1972.  This fact is also confirmed by a history of the USS Preble received in September 2014, which states "Preble completed her third gunline period, and was enroute Japan [sic] for holiday R&R, when a change of orders directed her to take position on the gunline, off the Cua Viet River . . ." However, the DPRIS response also states, "The deck logs do not document that the ship docked, transited inland waterways or that personnel steeped foot in Vietnam." 

VA Training Letter 10-06 gives the Board additional guidance on what constitutes an inland waterway for purposes of the herbicide exposure presumption.  "When evaluating deck log information, look for statements like 'maneuvering at various speeds into...' and references to such locations as 'Cua Viet River,' 'Saigon River,' 'Mekong River Delta,' and 'Ganh Rai Bay' or 'Rung Sat Special Zone' (both are up river from Vung Tau Harbor).  Keep in mind that anchoring in one of these locations is not the same as anchoring in an open deep-water port; these are inland waterways and the presumption of exposure applies to any anchorage associated with them.  When deck logs refer to entering or anchoring in the 'mouth' of one of these locations, or any other identifiable river location, C&P Service has determined that this is sufficient to establish service on the inland waterways."  See VA Training Letter 10-06. 

As the DPRIS response, the Veteran's statements, and the USS Preble history all indicate that the Veteran's vessel entered the Cua Viet River, which VA considers an inland waterway.  As such, the Board finds that the Veteran is presumed to be exposed to herbicides while in service. 

The Board notes that the Veteran also argued that he was directly exposed to Agent Orange via his vessel's water supply.  See September 2014 Hearing Transcript.  In support of this contention, the Veteran submitted articles concerning a study done with respect to herbicide exposure in the Royal Australian Navy indicating that elements of herbicide agents can remain in drinking water following specific types of distillation processes.  In light of the finding that the Veteran's service in Vietnam's inland waterways entitles him to the presumption of herbicide exposure further discussion of this evidence is not necessary. 

Accordingly, service connection for ischemic heart disease and diabetes mellitus type II is warranted. 

ORDER

Entitlement to service connection for ischemic heart disease due to herbicide exposure is granted. 

Entitlement to service connection for diabetes mellitus type II due to herbicide exposure is granted.


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


